          Case 1:20-cv-00966-EGS Document 16 Filed 12/01/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 STEFANIA MAURIZI,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )         Civil Action No. 20-0966 (EGS)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                 Defendant.                         )
                                                    )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s October 27, 2020, Minute Order, the parties—Plaintiff Stefania

Maurizi (“Plaintiff”) and Defendant U.S. Department of State (“State”)—submit the following

joint status report.

I.      NON-CLASSIFIED, NON-RETIRED RECORDS

        On August 3, 2020, State made a first release of responsive material. State informed

Plaintiff that it had identified two responsive documents, producing one document and withholding

the other pursuant to FOIA Exemption 5. On September 3, 2020, State made a second release of

responsive material. State informed Plaintiff that it had identified six additional responsive

documents, producing five documents in full and one in part. State also released the non-exempt

portions of 63 responsive, unclassified documents from the approximately 320 potentially

responsive unclassified records in accordance with the Court’s September 2, 2020, Minute Order

on October 19, 2020.

        Consistent with the parties’ September 24, 2020, joint status report, State informed Plaintiff

that the additional collection included approximately 1,080 potentially responsive unclassified

documents. On November 19, 2020, State informed Plaintiff that it had identified 19 responsive
          Case 1:20-cv-00966-EGS Document 16 Filed 12/01/20 Page 2 of 4




records thus far from this collection, releasing all 19 in part. On November 25, 2020, State

informed Plaintiff that it had processed a total of 64 documents, comprised of approximately 320

pages, for the November production. On November 30, 2020, State informed Plaintiff that, of the

remaining approximately 1,016 potentially responsive unclassified documents, approximately 400

documents remain after removing facially non-responsive documents. State is in the process of

ascertaining how many pages comprise these (approximately) 400 documents, the processing of

which remains ongoing.

       State’s Position: State proposes that it will continue to make a good faith effort to process

these documents on a rolling monthly basis at its pre-pandemic standard processing rate of 300

pages per month. State anticipates making its next production of responsive, non-exempt material

on or before December 21, 2020.

       Plaintiff’s Position: Although State has not yet confirmed to Plaintiff how many pages

are left to be processed in the remaining 400 documents (and therefore how long the production

will take to complete), Plaintiff, for the time being, is willing to accept a processing rate of 300

pages per month. Plaintiff reserves the right to challenge the processing rate at a later time if there

are a very large number of pages comprising the 400 documents, if additional documents are found,

or if there are undue delays. (Plaintiff likewise reserves the right to address the issue of the

processing rate of the “other documents” (see below), once their processing begins and State

informs her of the number of documents/pages to be reviewed.)

II.    OTHER RECORDS

       As previously reported, State has completed its onsite collection of potentially responsive

unclassified retired records from the Records Service Center. As previously described, these

records are in hard copy and require personnel who are otherwise teleworking to go onsite and




                                                  2
          Case 1:20-cv-00966-EGS Document 16 Filed 12/01/20 Page 3 of 4




conduct a manual review, both with respect to the volume of documents and their responsiveness.

State will begin processing the potentially responsive unclassified retired records after it completes

processing the approximately 400 remaining potentially responsive unclassified records identified,

and State has informed Plaintiff that it expects to have a better estimate of volume once it begins

the manual review of those hard copy documents. Given the time- and labor-intensive nature of

reviewing retired records, which requires personnel who are currently teleworking to travel onsite

to conduct a manual review of records, State will not be in a position to identify the estimated

number of potentially responsive unclassified retired records until personnel go onsite to begin

processing them. Consequently, the parties agree to defer setting any deadline regarding the

processing of these documents at this time.

       Again, Plaintiff states that she reserves the right to revisit issues related to the processing

of these “other documents” after the non-classified, non-retired records are processed.

       State further reports that circumstances related to its inability to search the classified system

remain unchanged at this time.

       The parties both propose to file another joint status report by January 7, 2021.



                                          *       *       *




                                                  3
        Case 1:20-cv-00966-EGS Document 16 Filed 12/01/20 Page 4 of 4




Dated: December 1, 2020                 Respectfully submitted,

/s/ Alia L. Smith                       MICHAEL R. SHERWIN
Alia L. Smith, D.C. Bar #992629         Acting United States Attorney
BALLARD SPAHR LLP
1909 K Street, N.W., 12th Floor         DANIEL F. VAN HORN, D.C. Bar #924092
Washington, DC 20006                    Chief, Civil Division
(202) 661-2200
smithalia@ballardspahr.com           By: /s/ Robert A. Caplen
                                         ROBERT A. CAPLEN, D.C. Bar #501480
Kristel Tupja, D.C. Bar #888324914       Assistant United States Attorney
BALLARD SPAHR LLP                        555 4th Street, N.W.
1735 Market Street, 51st Floor           Washington, DC 20530
Philadelphia, PA 19103                   (202) 252-2523
(215) 864-8318                           robert.caplen@usdoj.gov
tupjak@ballardspahr.com
                                        Counsel for Defendant
Counsel for Plaintiff




                                        4
